ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-10-(b) following a motion for discipline by consent of KEITH A. McKENNA of MORRISTOWN, who was admitted to the bar of this State in 1989;
And respondent having signed an affidavit of consent in which he acknowledged that his conduct violated RPC 1.2(a) (failure to abide by a client’s decision) and RPC 1.3 (failure to act with reasonable diligence and promptness in representation of client);
And the parties having agreed that respondent’s unethical conduct warrants a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-20(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that KEITH A. McKENNA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*645ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.